IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                      )
                                          )       DIVISION ONE
                      Respondent,         )
                                          )       No. 75023-2-1
                 v.                       )
                                          )       UNPUBLISHED OPINION
                                          )
DANIELLE ERICA WENTLAND,                  )
                                          )
                      Appellant.          )       FILED: July 31, 2017
                                          )

       DWYER, J. — Danielle Wentland signed an agreement to enter into an

adult drug treatment court program (ADTC) rather than contest the possession of

a controlled substance charge pending against her. She entered the program

but did not succeed. She was terminated from the program. Thereafter,

pursuant to the ADTC agreement, Wentland was convicted at a bench trial on

stipulated evidence. On appeal, Wentland contends that because she was

intoxicated at the time she entered into the agreement, she did not knowingly,

voluntarily, and intelligently waive the several rights that she forfeited pursuant to

the terms of the agreement. Finding that Wentland's contentions have no merit,

we affirm.

       For the first time on appeal, Wentland contends that the trial court erred by

accepting the signed ADTC program agreement. This is so, she asserts,
No. 75023-2-1/2


because her contemporaneous intoxication made her unable to voluntarily,

intelligently, and knowingly waive her rights.

       We generally do not entertain claims of error that parties did not raise

before the trial court. State v. Bertrand, 165 Wn. App. 393, 400, 267 P.3d 511

(2011)(citing State v. Scott, 110 Wn.2d 682,685, 757 P.2d 492(1988)).

       Here, Wentland did not bring this issue to the attention of the trial court,

despite repeated opportunities to do so at the ADTC program acceptance

hearing and the subsequent regularly scheduled weekly meetings. In this way,

Wentland did not preserve this claim of error for appeal.

       However, we may entertain the issue if it concerns a manifest error

affecting a constitutional right. State v. Gordon, 172 Wn.2d 671, 676, 260 P.3d

884(2011). "The defendant must identify a constitutional error and show how

the alleged error actually affected the defendant's rights at trial. It is this showing

of actual prejudice that makes the error 'manifest,' allowing appellate review."

State v. Kirkman, 159 Wn.2d 918, 926-27, 155 P.3d 125 (2007).

       We review evidence from the record to determine whether intoxication

manifested. State v. Walters, 162 Wn. App. 74, 82, 255 P.3d 835 (2011); State

v. DeClue, 157 Wn. App. 787, 795, 239 P.3d 377(2010); State v. Harris, 122

Wn. App. 547, 552, 90 P.3d 1133(2004). We consider the totality of the

circumstances in determining whether a person knowingly, voluntarily, and

intelligently waived a constitutional right. State v. Gardner, 28 Wn. App. 721,

723,626 P.2d 56(1981)(citing State v. Cuzzetto, 76 Wn.2d 378,457 P.2d 204

(1969)).


                                          -2-
No. 75023-2-1/3


      Wentland contends that, because she stated that she used a drug on the

day that she signed the ADTC program agreement, she was intoxicated as a

matter of law.

      The record does not support Wentland's contention. Wentland's

statement that she used a drug does not demonstrate that she was intoxicated or

that her mental faculties were impaired at the time of the ADTC program

agreement hearing. Nor does she point to any authority that establishes that a

single statement concerning drug use proves a defendant's intoxication as a

matter of law. Wentland thus fails to demonstrate that her claim of error

concerns a "manifest" error.

      Affirmed.



We concur.




                                                                                    ef)
                                                                                    --I
                                                                                    —44
                                                                              C—    rn
                                                                                    CD -n
                                                                                    -n
                                                                              C.0
                                                                                          "rjr
                                                                                              Aar t
                                                                                              rn
                                                                                    •••••••



                                                                              Lc)

                                                                                              '4-••




                                       -3-